                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 JASON SHOLA AKANDE,
      Plaintiff,

        v.                                                   No. 3:19-cv-00937 (JAM)

 TINA SCHNEIDER,
       Defendant.


                           ORDER TO SHOW CAUSE
                    WHY COMPLAINT SHOULD NOT BE DISMISSED

       Plaintiff Jason Shola Akande was convicted after a jury trial on multiple criminal charges

in the District of Connecticut. He has now filed this lawsuit pro se seeking $20 million in

damages against a lawyer—defendant Tina Schneider—who was appointed by the Second

Circuit Court of Appeals to represent him on appeal. Akande alleges that Schneider violated his

rights under the Fifth and Sixth Amendments to the U.S. Constitution and that she committed

legal malpractice. Because it appears to me that the complaint lacks merits as a matter of law, I

am issuing this order to show cause to allow Akande to explain why his complaint should not be

dismissed.

                                          BACKGROUND

       Akande was convicted after a jury trial on all three counts of a superseding indictment

that charged him with conspiracy to commit passport fraud, passport fraud, and making false

statements to immigration authorities. See United States v. Carter, 448 F. App’x 112, 113 (2d

Cir. 2011) (discussing charges against Akande). He appealed to the Second Circuit, and the

Second Circuit appointed Schneider to represent him pursuant to the Criminal Justice Act.

Akande told Schneider all of the claims he wished her to pursue on appeal, but Schneider told



                                                 1
him that it was her “professional decision” not to raise all these claims, and she advised him that

he could file a pro se supplemental brief to raise any claims that she did not pursue in her

briefing to the Second Circuit. Doc. #1 at 7-8; see also Jones v. Barnes, 463 U.S. 745 (1983)

(discussing how a lawyer’s exercise of professional judgment to decline to raise all non-frivolous

appeal issues requested by the client does not violate the Constitution).

       The Second Circuit affirmed Akande’s conviction. Except as to Akande’s claim that his

trial counsel was ineffective (for which the record was not sufficiently developed to resolve on

appeal), the Second Circuit listed and then rejected all the claims that Schneider raised as well as

those additional claims raised by Akande in his supplemental brief. See Carter, 448 F. App’x at

113-14.

       Akande subsequently filed a motion for post-conviction relief pursuant to 28 U.S.C.

§ 2255, but the motion was denied. See Akande v. United States, 2013 WL 5873385 (D. Conn.

2013). Akande did not claim in his motion for post-conviction relief that Schneider had rendered

ineffective assistance of counsel on appeal. Ibid.

       Akande has now filed this lawsuit, claiming for the first time—almost eight years after

Schneider’s representation of him on appeal—that Schneider violated his rights. He alleges that

she “knowingly and willfully sold [his] precious freedom, to the Connecticut federal

prosecution” and that she “back-stabbed” him. Doc. #1 at 3 (internal quotation marks,

capitalization, and boldface omitted). In particular, Akande complains that Schneider failed to

raise all the claims he wished her to pursue on appeal and to file “documentary evidence” in

support of the claims he wanted her to pursue. Doc. #1 at 9-10. He also complains that she failed

to tell him about “exculpatory evidence”—to wit: that the charges in the original indictment that

was filed against him were dismissed after he was convicted on the charges in the superseding



                                                 2
indictment. Id. at 10-12. 1 Akande claims Schneider violated his rights under the Fifth

Amendment and the Sixth Amendment and that she engaged in legal malpractice for which she

should pay him $20 million in damages. Id. at 17.

                                                    DISCUSSION

         Akande has filed this case pro se and in forma pauperis. This Court has authority to

review and dismiss an in forma pauperis complaint if it is “frivolous or malicious” or if it

otherwise “fails to state a claim on which relief may be granted.” See 28 U.S.C. § 1915(e)(2)(B).

Because the plaintiff is a pro se litigant, the Court must afford the complaint a liberal

construction and interpret it to raise the strongest grounds for relief that its allegations suggest.

See, e.g., Sykes v. Bank of America, 723 F.3d 399, 403 (2d Cir. 2013). Still, even a pro se

complaint may not survive dismissal if its factual allegations do not establish at least plausible

grounds for a grant of relief. See, e.g., Fowlkes v. Ironworkers Local 40, 790 F.3d 378, 387 (2d

Cir. 2015).

         In the ordinary course, the Court will not dismiss a complaint sua sponte without

affording the plaintiff a reasonable opportunity to respond to the concerns that would warrant

dismissal. See Abbas v. Dixon, 480 F.3d 636, 639-40 (2d Cir. 2007). The purpose of this ruling is

to state the Court’s concerns so that Akande may respond.

         Constitutional claims

         Akande alleges that Schneider violated his right to due process under the Fifth

Amendment and his right to effective assistance of counsel under the Sixth Amendment. These

claims appear to lack merit as a matter of law. The U.S. Constitution generally regulates the


1
  Although I need not reach the merits of Akande’s claims in this ruling, it is a routine matter for the government to
move to dismiss charges in an original indictment after a grand jury has returned a superseding indictment. There is
no merit to Akande’s claim that it is somehow “exculpatory” for a court to dismisses charges in an original
indictment after the return of a superseding indictment.

                                                          3
conduct of the government and government officials, not private persons. Despite the fact that

public defenders are paid by the government, the Supreme Court has made clear that public

defenders are not governmental actors who may be subject to liability for violating a client’s

constitutional rights “when performing a lawyer’s traditional functions as counsel to a defendant

in a criminal proceeding.” Polk County v. Dodson, 454 U.S. 312, 325 (1981); see also

Manhattan Cmty. Access Corp. v. Halleck, 139 S. Ct. 1921, 1928-29 (2019) (discussing how

“this Court’s state-action doctrine distinguishes the government from individuals and private

entities” and that “representing indigent criminal defendants” does not qualify as “state action”

for purposes of a plaintiff’s claim that there has been a violation of the Constitution). This

precedent suggests that Akande has no grounds to hold Schneider liable under the Fifth or Sixth

Amendment with respect to her court-appointed advocacy role on Akande’s appeal.

       To the extent that Akande further alleges that Schneider became a state actor by

conspiring with governmental prosecutors to “back-stab” him, these claims are wholly

conclusory and insufficient to sustain plausible grounds for relief against Schneider. See, e.g.,

Allen v. Antal, 665 F. App’x 9, 14-15 (2d Cir. 2016) (complaint insufficient where it alleged

“only conclusory, vague, or general allegations of conspiracy to deprive a person of

constitutional rights”); Akande v. Philips, 386 F. Supp. 3d 281, 291 (W.D.N.Y. 2019) (rejecting

similarly conclusory conspiracy claims by Akande against private persons who allegedly

conspired with federal immigration agents to mistreat him). In short, it appears that there is no

plausible basis for Akande’s claims that Schneider violated his rights under the Constitution.

       Legal malpractice

        Akande alleges that Schneider engaged in legal malpractice, which is a type of

negligence claim that arises under state law. It is the general rule, however, that a plaintiff may



                                                  4
not maintain an action for malpractice against a criminal defense attorney absent a showing that

the underlying criminal conviction has been vacated. See Taylor v. Wallace, 184 Conn. App. 43,

48-52 (2018); Lasher v. Stavis, 2018 WL 2976016, at *2 (S.D.N.Y. 2018); McCurvin v. Law

Offices of Koffsky & Walkley, 2003 WL 223428, at *3 (D. Conn. 2003). Accordingly, in the

absence of any showing that Akande’s convictions have been overturned, it appears there are no

grounds for Akande to hold Schneider liable for a claim of legal malpractice.

                                         CONCLUSION

       For the reasons stated above, Akande’s complaint appears to lack merit and is subject to

dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B). If Akande has grounds to show why his

complaint should not be dismissed, then Akande shall file a response to this order to show cause

by October 26, 2019.

       It is so ordered.

       Dated at New Haven this 16th day of October 2019.

                                                    /s/ Jeffrey Alker Meyer
                                                    Jeffrey Alker Meyer
                                                    United States District Judge




                                                5
